Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT (this “Amendment”) to Employment Agreement is entered into
as of May 5, 2008 by and between UTi, Services, Inc., a California corporation
(the “Company”), and Matthys J. Wessels (“Executive”). This Amendment amends the
Employment Agreement (the “Employment Agreement”) dated as of February 1, 2000
between the Company and Executive.
     WHEREAS, the parties desire to alter the form of Executive’s compensation
under the Employment Agreement, given Executive’s announced intention to retire
in the foreseeable future, such that Executive’s compensation for the remainder
of the fiscal year ending January 31, 2009 shall be limited to the option to
purchase 26,091 of the Company’s ordinary shares, no par value (“Ordinary
Shares”) granted on April 14, 2008; and
     WHEREAS, the number of option shares granted to Executive was meant to
approximate the value of his base salary as of January 31, 2008 and was
determined by dividing his base salary as of that date (approximately $256,700)
by the closing price of an Ordinary Share on the grant date, and multiplying the
number by 2.
     NOW, THEREFORE, in consideration of the foregoing and the promises and
covenants set forth below, the undersigned parties hereto agree as follows:
1. Modification to Section 5(a). The text of Section 5(a) of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:
“Salary. For the period commencing May 1, 2008 and ending January 31, 2009,
Executive shall not receive or accrue a salary, but instead shall receive the
compensation described under Section 5(b).”
2. Modification to Section 5(b). The text of Section 5(b) of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:
“Equity Based Compensation. Executive was granted an option to purchase 26,091
Ordinary Shares (the “Option”) on April 14, 2008, having an exercise price of
$19.70 per share and vesting in twelve equal monthly installments beginning with
the month ending May 31, 2008. It is agreed and Executive hereby acknowledges
that Executive’s compensation for the period commencing May 1, 2008 and ending
January 31, 2009 shall be limited to (i) the award of the Option, and (ii) such
other benefits, including vacation, reimbursements, health and welfare benefits
and automobile allowance, as may be provided pursuant to Sections 5(c), 5(d),
5(e) and 5(f) below.”
3. Modification to Section 6(d)(2). The text of the first sentence of
Section 6(d)(2) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
     “If Executive’s employment is terminated pursuant to this Section 6(d),
Executive shall be entitled to receive (i) the Minimum Payments, and
(ii) severance equal to twelve

 



--------------------------------------------------------------------------------



 



(12) months of Executive’s salary of $256,700 per annum in effect as of
January 31, 2008.”
4. Modification to Section 6(e)(2). The text of the first sentence of
Section 6(e)(2) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
“If this Agreement is terminated by Executive for Good Reason pursuant to this
Section 6(e), Executive shall be entitled to receive (i) the Minimum Payments,
and (ii) a severance equal to twelve (12) months of Executive’s salary of
$256,700 per annum in effect as of January 31, 2008.”
5. Modification to Section 6(f)(3). The text of the first sentence of
Section 6(f)(3) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
“If Executive’s employment is terminated under the provisions contained in this
Section 6(f), Executive shall be entitled to receive (i) the Minimum Payments
and (ii) severance equal to twenty-four (24) months of Executive’s salary of
$256,700 per annum in effect as of January 31, 2008.”
6. Modifications and Conflicts. Except as expressly modified and supplemented
herein, all the terms and conditions of the Employment Agreement remain in full
force and effect; provided however, that in the event of a conflict between the
provisions of the Employment Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.
7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
(Signature Page Follows)

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have duly executed this Amendment
on the date first written above.

            “Company”

UTi, SERVICES, INC., a
California corporation
      By:   /s/ Lance D’Amico         Name:   Lance D’Amico        Title:  
Senior Vice President — Enterprise Support Services and Secretary       
“Executive”
      By:   /s/ Matthys J. Wessels         Name:   Matthys J. Wessels           
 

